11-759-cv
         Heaphy v. Webster Central School District

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14th day of February, two thousand twelve.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                RAYMOND J. LOHIER, JR.,
 9                         Circuit Judges.
10
11
12
13       JENNIFER HEAPHY,
14
15                                     Plaintiff-Appellant,
16
17                      -v.-                                                11-759-cv
18
19       WEBSTER CENTRAL SCHOOL DISTRICT,
20
21                                     Defendant-Appellee.
22
23
24       FOR APPELLANT:                STEVEN E. LAPRADE (Christine A. Agola, on
25                                     the brief), Christine A. Agola, PLLC,
26                                     Brighton, N.Y.
27
28       FOR APPELLEE:                 MICHAEL P. McCLAREN (Ryan G. Smith, on
29                                     the brief), Webster Szanyi LLP, Buffalo,
30                                     N.Y.
31
32            Appeal from the United States District Court for the
33       Western District of New York (Larimer, J.).
1        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

2    AND DECREED that the judgment of the United States District

3    Court for the Western District of New York be AFFIRMED.

4        Appellant appeals from a judgment of the United States

5    District Court for the Western District of New York

6    (Larimer, J.) that granted Defendant-Appellee Webster

7    Central School District’s (the “School District”) motion for

8    summary judgment.    We assume the parties’ familiarity with

9    the underlying facts, the procedural history, and the issues

10   presented for review.

11       We review a district court’s grant of summary judgment

12   de novo and draw all factual inferences in favor of the non-

13   moving party.     See Paneccasio v. Unisource Worldwide, Inc.,

14   532 F.3d 101, 107 (2d Cir. 2008).    “Summary judgment is

15   appropriate only if there is no genuine dispute as to any

16   material fact and the movant is entitled to judgment as a

17   matter of law.”     Kuebel v. Black & Decker Inc., 643 F.3d

18   352, 358 (2d Cir. 2011) (internal quotation marks omitted).

19       For substantially the same reasons set forth in the

20   district court’s thorough and well-reasoned decision and

21   order, we conclude that the district court properly granted

22   summary judgment to the School District on Plaintiff-


                                     2
1   Appellant Jennifer Heaphy’s claims of unlawful

2   discrimination and retaliation.

3       For the foregoing reasons, the judgment of the district

4   court is hereby AFFIRMED.

5
6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8
9




                                 3